Title: 11th.
From: Adams, John Quincy
To: 


       Storm’d again the whole day: we had a lecture from Mr. Williams, upon heat, in which he introduced his own system, which he first made public last year. Charles declaimed this evening in public, for the first time. Pass’d the evening with Mead.
       James Lloyd of Boston, was 17 . He is said to be a good scholar, and a hard student; but his disposition is far from ami­able. He is an only son, of a physician of eminence, and fortune in Boston; and has been too much indulged in every childish caprice, to make him studious to please others: his ideas appear to be, that the beings which surround him were created to administer to his pleasures, but that he was born wholly independent of them: whatever he sees, different from his own taste, he honours with a sneer, but when any person has boldness enough to return the sneer 
         
          Then his fierce eyes, with sparkling fury glow.
         
         He has not the least command of his passions, and any person of coolness might play upon his mind, and direct his rage, just as he should please.
       But he can never be an agreeable companion; I was with him continually, for one week; and I should never wish to be with him again. His chum (Amory) is the only person that could live with him without quarreling, and he preserves peace only by giving way in every particular: a greater contrast of characters could not be found. Amory has every virtue which conspires to win the hearts of men, and Lloyd would be discontented, if he was placed at the right hand of omnipotence.
      